DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 08/05/2019, 12/22/2020, and 02/28/2021 have been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, an apparatus, and a computer software product, respectively, and thus pass Step 1 of the subject matter eligibility test. 
Moving on to Step 2A, prong 1, the test is to determine if the claims recite a judicial exception. In this case, the claims as a whole are directed In this case, the claims as a whole are directed towards an abstract idea in the form of a mental process; the claims recite receiving signals from electrodes on an intracardiac catheter, processing the signals to determine local activation times (LATs), generating and rendering to a display an electroanatomical map comprising mapping points shows earliest LAT at each location on the map, as well as identifying a second LAT, later than the earliest LAT in the cardiac cycle, and also rendering and displaying this second LAT on the map. Such steps of collecting information, analyzing it, and displaying certain results are considered to be a mental process since the steps could be practically performed in the human mind rather than through the device as claimed by Applicant (see October 2019 Subject Matter Eligibility Update, pg. 7, last para.: “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data , Electric Power Group, LLC v. Alstom,S.A.”; pg. 9, para 1). In this case, these steps could be performed in the mind of a physician in the process of calculating LATs and mapping these LATs to their respective locations in the heart, for example by using pen and paper.
Moving on to step 2A, prong 2, the test is to identify if any additional elements are recited and determine if these additional elements integrate the judicial exception into a practical application. Claim 1 recites performing the method using a computer, claim 7 recites a display and a processor configured to perform the method of claim 1, and claim 13 recites a computer software product comprising the instructions for performing the method of claim 1, which is commonly understood as merely using a computer as a tool to perform the abstract idea; thus these elements generally link the judicial exception to a particular technological environment (October 2019 Update, pg. 8, under heading ii., second paragraph: “By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3)is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process”; see also MPEP 2106.05(h)). 
In order for the claims to integrate these elements into a practical application, these elements should result in an improvement in the functioning of a computer, technology, or technical field (October 2019 Update, pg. 12, heading B), using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (Pg. 13, heading C). Since there is no evidence that such practical applications are effected by the additional elements of the invention identified above, Step 2A prong 2 is passed.
Moving on to step 2B, the test is to determine if the individual elements, taken individually and in combination, result in the claim amounting to significantly more than the judicial exception. Since it 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Markovitz (US 2020/0085329).
Regarding claims 1, 7, and 13, Markovitz discloses a method, apparatus, and computer software product comprising: a display (Fig. 1, display 23); a processor (processor 28), and a computer software product comprising a non-transitory computer readable medium, in which program instructions are stored, which instructions, when read by a computer (computer system 20), cause the computer/processor to perform the method (Para. 47, last sentence: “the term ‘signal processor’ is used herein to describe both hardware- and software-based implementations of the teachings herein”) nd to last sentence: “the LAT sub-ranges collectively constitute less than the entire LAT range”, i.e., the LAT sub-ranges collectively are a subset of the entire LAT range); identifying, by the computer, a time range containing the earliest LAT of a majority of the mapping points in the subset (Para. 60: “a second mapping sub-convention [e.g., grayscale range] 404 to depict the remaining 95% of LATs [e.g., about -250 ms to about 350 ms]”, i.e. 95% of LATs is a majority of the points, while about -250 ms is the earliest LAT of this majority; see Fig. 4); identifying, by the computer, one or more outlying mapping points in the subset for which the earliest LAT precedes the identified time range (Para. 60: “graphical representation 400 utilizes a first mapping sub-convention [e.g., grayscale range] 402 to depict the earliest 5% of LATs [e.g., about -300 ms to about -260 ms]”, 
Regarding claims 3 and 9, Markovitz discloses that the signals comprise electrocardiogram signals (Para. 3, 29; Fig. 1, EKG with lead 6).
Regarding claims 5 and 11, Markovitz discloses that the respective second LAT is within the identified time range (Fig. 4, wherein identified time range is scale 404, second LAT values defined by darker shaded areas of map while earliest LAT values defined by lighter shaded areas).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz in view of Williams et al. (US 2016/0183877) (hereinafter Williams).
Regarding claims 2 and 8, Markovitz does not disclose that the intracardiac catheter comprises a multi-spline catheter having at least one of the electrodes on each of the splines. Williams, however, teaches a basket catheter with improved spine flexibility (Abstract) which comprises a multi-spline catheter having at least one electrode on each of the splines (Fig. 1, catheter 10 with basket-shaped electrode assembly 18 comprising individual splines 28; Fig. 2, ring electrodes 240 on each spline). Williams also teaches that it is desirable that a basket catheter have spines that are sufficiently pliable and flexible to minimize the risk of injury and damage to the atrial wall, yet provide sufficient stiffness for dependable tissue contact and electrode spacing (Para. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz intracardiac catheter to comprise a multi-spline catheter having at least one of the electrodes on each of the splines by substituting Markovitz’ catheter with Williams’ taught catheter. Making this modification would be useful for providing a catheter which is sufficiently pliable and flexible to minimize risk of injury and damage to the heart wall, yet also provides sufficient stiffness for dependable tissue contact and electrode spacing, as taught by Williams.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz in view of Healey et al. (US 2006/0276716) (hereinafter Healey).
Regarding claims 4 and 10, Markovitz does not disclose that identifying the time range containing the earliest LAT of the majority of the mapping points in the subset comprises applying a majority voting algorithm to the LATs in the subset. Healey, however, teaches that a smoothing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz such that that identifying the time range containing the earliest LAT of the majority of the mapping points in the subset comprises applying a majority voting algorithm to the LATs in the subset. Making this modification would be useful for eliminating spurious errors, as taught by Healey.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz in view of Kolberg et al. (US 2019/0035497) (hereinafter Kolberg).
Regarding claims 6 and 12, Markovitz does not disclose the step of updating and rendering the electroanatomical map is performed upon receiving an authorization signal. Kolberg, however, teaches an operation system which is configured to only load authorized updates, thus preventing unauthorized changes to data and instructions (Para. 37, 2nd col., ll. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz such that the step of updating and rendering the electroanatomical map is performed upon receiving an authorization signal. Making this modification would be useful for ensuring that only authorized updates are loaded, thus preventing unauthorized changes to data, as suggested by Kolberg.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Severino (US 9662033) discloses a system and method for visualizing electrophysiological data (Abstract) using LAT maps (Fig. 5-8, 13)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A Gupta Examiner, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792